Chalmers, J.,
delivered the opinion of the court.
The defendant in error, Lawson, executed to the plaintiff in error his own bill single, or writing obligatory, in liquidation and satisfaction of a bond and a promissory note of his deceased father held by the plaintiff in error. .When sued, he defended upon the ground that his obligation was without consideration, and the learned judge below instructed the jury that, unless there was some new consideration moving between the defendant in error and the plaintiff, the contract was void. This was erroneous. The extinguishment of the debt of his father was a sufficient consideration to support his own contract if there was a- valid and subsisting indebtedness due from his father’s estate. Calhoun v. Calhoun, 37 Miss. 668 ; Marsh v. Lisle, 34 Miss. 173. Whether there was such subsisting indebtedness from the father’s estate depends in this case upon the question whether the old debts were barred by the Statute of Limitations, and this depends, so far as this record shows, upon the question whether they became barred during the father’s lifetime. It is not shown that there had been any administration upon the estate, and if there was none, and if the debts were not barred at the father’s death, they would not become so until one year after the qualification of an administrator. Code, 1871, § 2162. Excluding the time during *38which the statute was suspended on account of the war, about six years and a half intervened between the execution of the bond and promissory note by him and his death. This period would bar the promissory note, but would not bar the bill single. The obligation of the son therefore seems, as the facts appear from this record, to be supported by a good consideration, to the extent of the amount due on the father’s bond and no further. Subsequent developments may show a different state of facts.

Judgment reversed and cause remanded.